Title: From James Madison to Thomas Macon, 10 June 1808
From: Madison, James
To: Macon, Thomas



June 10 1808

This Indenture made this tenth day of June in the year our lord one thousand eight hundred and eight, between James Madison of the City of Washington and Dolley P. his Wife, and William Madison of the County of Madison of Frances his Wife of the one part, and Thomas Macon of the County of Orange and Sarah his Wife of the other part.  Whereas James Madison now deceased, was seized of a tract of land lying in the said county of Orange Commonly called Winslow’s, which was purchased by him of Harry Winslow and, Ann his Wife and conveyed to him by them by deed now of record in the County of Orange aforesaid, and departed this life without having devised the same, which of consequence descended to his heirs, of whom the said James Madison the party hereto the said William Madison and Sarah Macon are parties And whereas the said James Madison the party hereto the said William Madison and the said Thomas Macon his Wife have agreed to exchange some part of their respective rights in and to the said undevised tract of land and in and to other undevised and lapsed lands of the said James Madison deceased.  Now This Indenture witnesseth that the said James Madison and Dolley P. his Wife and William Madison and Frances his wife, for and in consideration of the said agreement and of the sum of five shillings to the said James Madison and William Madison in hand paid by the said Thomas Macon & Sarah his Wife, the receipt whereof is hereby acknowledged and of the land herein after to be conveyed by them to the said James and William in exchange, have granted, bargained, sold and exchanged, and by these presents do grant, bargain, sell and exchange to and with the said Thomas Macon and Sarah his Wife and their heirs all their right, title interest and claim in and to two hundred acres of the tract of land first mentioned, which is bounded as follows the Beginning at white oak and red oak on a point in Samuel Smith’s line, and running with his line north sixty five degrees west, twenty six poles to a pine, hickory and white oak corner with William Smith; thence with his line north seventy five degrees west, sixty five poles to two sycamore stumps at the mouth of a branch on blue run, another corner with William Smith thence up the run its’ several meanders to a swamp white oak corner with Philip P. Barbour, thence with his line south forty degrees east, one hundred and thirty six poles to a pine stump and two white oak saplins corner with said Barbour and James Newman, thence with Newmans line north sixty four degrees east forty four poles to a sassafras and spanish oak on the south side of Cupboard branch; and from thence to the beginning.  To have and to hold the said two hundred acres of land hereby intended to be conveyed with its appurtenances to whom the said Thomas Macon and Sarah his Wife and their heirs forever, And this Indenture further Witnesseth that the said Thomas Macon and Sarah his wife for and in consideration of the agreement above expressed and of the land aforesaid conveyed to them in exchange and of the sum of five shillings to them in hand paid by the said James Madison, the receipt whereof they do hereby acknowledge, have and each of them hath granted bargained sold and exchanged and by these presents do and each of them doth grant, bargain, sell and exchange to the said James Madison and his heirs all their right, title, interest and claim in and to the old mill seat near the road leading from Orange Courthouse to Gordons upon which the said James Madison has lately erected a mill, and fifty acres of land adjoining thereto.  To have and to hold the same together with its appurtenances unto him the said James Madison and his heirs forever,  And this Indenture further witnesseth, that the said Thomas Macon and Sarah his wife for and in consideration of the agreement first above expresssed, and of the land aforesaid conveyed to them in exchange and of the sum of five shillings to them in hand paid by the said James and William Madison, the receipt whereof they do hereby acknowledge, have and each of them hath granted, bargained sold and exchanged, and by these presents do and each of them doth grant, bargain sell and exchange to the said James Madison and William Madison and their heirs all their right title interest and claim in and to the balance of the tract of land first herein mentioned and in and to all other undevised or lapsed lands of which the said James Madison deceased died seized or to which he might be entitled and not specifically devised to the said Land whether the same be in the state of Kentucky or Virginia  and to hold the lands hereby intended to be conveyed, to them the said James Madison and William Madison and their heirs forever.  In Testimony whereof the parties have hereto set their hands and seals the day and year first herein written.
Signed sealed and delivered
in the presence of }
James Madison  (seal)Alfred MadisonDolley P. Madison  (seal)Gideon Gooch as to J M.Thomas Macon  (seal)Wm. MadisonSarah Macon  (seal)Littlebury Tucker as to J. M W. MWm. Madison  (seal)Reuben TuckerFrances Madison  (seal)Reynolds Chapman as to JMRichd. M Chapman as to dittoWm. Mallory as to Wm. MadisonLewis Jennings as to same.Littlebury Tucker as to FMReuben Tucker as to Wm. MadLittlebury Tucker as to Wm. MadFeilding Samuel as to W. M

















At a monthly court held for Orange County at the Courthouse on Monday the twenty seventh day of June 1808.  This Indenture of Exchange was proved as to the execution of James Madison a party thereto, by the oath of Gideon Gooch a witness thereto, and as to the execution of Thomas Macon also a party thereto by the oaths of Littlebury Tucker, Reynolds Chapman and Richard M Chapman also witnesses to the same: And at another Monthly court held for the said County at the Courthouse aforesaid on Monday the twenty fifth day of July following.  The said Indenture was further proved as to the execution of the said James Madison by the oath of William Madison also a witness to the same And at another monthly held for the said county at the courthouse aforesaid on Monday the twenty sixth day of September following.  The said Indenture was further proved by the oath of Littlebury Tucker as to the execution of the said James Madison And at another Monthly Court held for the said county at the Courthouse aforesaid on Monday the twenty third day of October 1809.  The said Indenture was further proved as to the execution of William Madison also a party to the same, by the oath of William Mallory, Lewis Jennings and Feilding Samuel also witnesses to the same, and ordered to be recorded.
Teste

